Citation Nr: 0309583	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from May 1969 to January 1973.  

This matter was last before the Board of Veterans' Appeals 
(Board) in October 2000, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  Upon its last review, the Board denied 
entitlement to service connection for a left hand disorder; 
hypertension; ulnar neuropathy; and a gastrointestinal 
disorder.  The Board also remanded the appellant's claims of 
service connection for PTSD and for a total disability 
evaluation.

Having reviewed the evidence of record in light of recently 
enacted law and subsequently issued precedential opinions, 
the Board finds it must again remand these claims.  


REMAND

After a careful review of the appellant's claims folder, the 
Board has determined that additional notification to the 
appellant is required under the Veterans Claims Assistance 
Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA includes an enhanced duty 
on the part of VA to notify claimants as to the information 
and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its duty to assist claimants in the development of 
their claims.  

The Board sincerely regrets remanding this case to the RO.  
However, recent decisions by the U.S. Court of Appeals for 
Veterans Claims have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It cannot 
be said, in this case, that VA has satisfied its duty to 
notify the appellant what is needed to substantiate these 
claims when no letter was sent to him by the RO specifically 
giving him this notice.  The VCAA notification letter sent in 
September 2002 addressed other claims not now before the 
Board.

The Board notes the supplemental statement of the case (SSOC) 
issued in October 2002 provided citation to 38 C.F.R. 
§ 3.159, the regulation implementing the VCAA.  However, the 
appellant has a statutory right to one year to submit 
information or evidence in response to any VCAA notification, 
and that one-year period has not yet passed, nor has the 
appellant or his attorney otherwise waived his right to that 
response period.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).   

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  The Board notes numerous 
attempts have been made to elicit information from the 
appellant, specifically on the PTSD claim.  He is hereby 
advised that it is his responsibility to cooperate with VA's 
efforts to help him develop his claims, and failure to do so 
may result in denial of his claims.  

In order to give the appellant every consideration with 
respect to the present appeal, it is the Board's opinion that 
this case should be REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the appellant is expected to 
provide in support of the claims and the 
evidence, if any, that the RO will obtain 
for him.  In particular, this notice 
should advise the appellant of what 
evidence would substantiate his claims in 
accordance with the provisions of the 
VCAA.  Any notice given, or action taken 
thereafter by the RO, must comply with 
the holdings of Disabled American 
Veterans, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  
Contemporaneous with this advisement, the 
RO should ascertain if the appellant has 
received any VA, non-VA, or other medical 
treatment for the disorder at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claims, 
including, if appropriate, the conduct of 
any necessary VA medical examination(s).  
Following such development, the RO should 
review and readjudicate the claims.  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



